Citation Nr: 0714241	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-00 849	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the right hand, first and third fingers.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for residuals of 
rhinoplasty.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 2001.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied service connection for residuals of injury 
to the right hand, first and third fingers; a bilateral hip 
disorder; and residuals of rhinoplasty.  At that time, 
service connection was also granted for a lumbar spine 
disorder, evaluated as 10 percent disabling, effective from 
October 10, 2001.  The veteran appealed the denials of 
service connection, and the issue of entitlement to a higher 
initial evaluation.  In November 2002, the RO awarded a 20 
percent rating for the lumbar spine disorder, with an 
effective date of October 10, 2001.  In August 2004, the 
Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran does not have residuals of injury to the 
right hand, first and third fingers, as the result of disease 
or injury during her active military service.

2.  The veteran does not have a bilateral hip disorder as the 
result of disease or injury during her active military 
service.

3.  The veteran does not have residuals of a rhinoplasty as 
the result of disease or injury during her active military 
service.




4.  The veteran's lumbar spine disorder is productive of 
subjective complaints of pain with evidence of disc 
herniation and arthritis; forward flexion to no less than 120 
degrees, extension to no less than 12 degrees; with no more 
than moderate limitation of motion, and not: listing of whole 
spine to opposite side, positive Goldthwait's sign, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion; nor 
intervertebral disc syndrome (IDS) productive of severe; 
recurring attacks with intermittent relief; nor IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
nor favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an 
injury to the right hand, first and third fingers, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for service connection for a bilateral hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

3.  The criteria for service connection for residuals of a 
rhinoplasty have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

4.  The criteria for an evaluation in excess of 20 percent 
for a service-connected lumbar spine disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
residuals of an injury to the right hand, first and third 
fingers, a bilateral hip disorder, and residuals of a 
rhinoplasty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

The veteran's service medical records show that in July 1999, 
she was involved in a motor vehicle accident (MVA).  She was 
wearing her seatbelt, and the vehicle's airbags deployed.  
She subsequently complained of a wide variety of symptoms.  
Her diagnoses included chronic pain syndrome.  In April 2003, 
the service department determined that the veteran warranted 
permanent retirement with a disability rating of 40 percent.  
See April 2003 decision of the Air Force Physical Disability 
Division.  

Service connection is currently in effect for conditions that 
include cervical and lumbar spine disorders, fibromyalgia 
syndrome, bilateral knee disorders, a right shoulder 
disorder, and residuals of a right hand injury, second 
finger.  

In May 2002, the RO granted a total rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).  

A decision of the Social Security Administration (SSA), dated 
in April 2004, shows that the SSA determined that the veteran 
was disabled as of October 2001, with a 



primary diagnosis of "disorders of muscle, ligament and 
fascia," and a secondary diagnosis of "affective; or mood 
disorders."  


A.  Residuals, Injury, Right Hand, First and Third Fingers

Service connection is currently in effect for residuals right 
hand injury, second finger.  

The veteran's service medical records include a report, dated 
in November 1993, which shows that she reported that she had 
trapped her fingers between a forklift truck and a crate 
"only for a few seconds."  She stated that she initially 
felt numb, and then felt faint, and fell on the ground.  On 
examination, she had a full range of motion in all fingers of 
the right hand.  The report notes that she "looks well," 
and indicates that she had no localized swelling or bruising.  
The diagnosis was finger injury, right hand, and head injury.  

Reports, dated between June and December of 1994, note the 
following: beginning in June 1994, the veteran was treated 
for persistent pain at the right third finger PIP following a 
baseball injury in which the finger was jammed.  The 
assessments were rule out fracture, and severe sprain of the 
right third finger.  The report indicates that the finger was 
splinted and elevated.  A June 1994 X-ray report notes that 
the right third finger PIP joint was involved, and that there 
was a small avulsion fracture affecting the volar surface of 
the middle phalanx with no significant displacement.  Reports 
of follow-up treatment show that she was afforded physical 
therapy, and include a diagnosis of fracture, right third 
finger, middle phalanx.  An October 1994 report notes that 
she stated that her finger was "sore but not sore," and 
that she had no problems with the finger, although she had 
bumped it a couple of times.  A December 1994 report shows 
that she stated that she had been discharged from the 
orthopedic clinic, and that, "she has been using her hand 
like normal at work."    




A January 1995 report shows treatment after she "slammed her 
right hand with weights," that she was thought not to have 
any broken bones, and that a laceration had been dressed.  On 
examination, a healing thumb laceration was noted.  The 
assessment was "contusion/laceration doing well."

A report, dated in March 1995, shows that the veteran was 
treated for a crush injury to the right hand after a 200-
pound metal bar hit her right thumb and right index finger.  
The report is somewhat difficult to read, but appears to note 
a laceration over the radial border of the right thumb, with 
no obvious bony injury.  There was a full range of motion in 
the PIP (proximal interphalangeal) joint of the right index 
finger.  

A "report of medical history," dated in February 2000, 
shows that the veteran reported a history of getting her 
"center fingers" of her right hand "squashed between safe 
and forklift" in 1994, a broken middle finger of the right 
hand in 1995, that her right hand, thumb, and first finger 
had been "squashed" in 1996, and that she had had physical 
therapy for her right hand.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between October 2001 and 2005, as 
well as a decision of the Social Security Administration 
(SSA), dated in April 2004, and the SSA's supporting 
documentation.  The vast majority of this evidence involves 
treatment for disabilities other than the right hand or 
fingers.  

A VA examination report, dated in July 2001, shows that the 
veteran complained of problems with her right first, second 
and third fingers, although her second finger was the most 
symptomatic.  There were no relevant findings on examination.  
The relevant assessment was "right first, second and third 
digits, degenerative joint disease."  An accompanying X-ray 
report for the right hand, also dated in July 2001, contains 
an impression of "within normal limits."  

A VA examination report, dated in May 2003, shows that the 
veteran complained of finger soreness and difficulty with 
finger flexion.  There were no relevant findings on 
examination.  The diagnosis noted that there had been no 
worsening of a number of the veteran's disorders since her 
last examination, to include "residuals of right hand 
injury, second finger" (this appears to be a reference to 
the middle finger, in fact, given that the examination was 
for the right middle finger).  

A VA examination report, dated in September 2005, shows that 
the veteran complained of aching in her fingers that was 
exacerbated by cold weather.  After demonstrating grip 
strength, "she shook her hand out and very easily, had full 
active flexion of all fingers with all fingers approximating 
the palmar fold of both hands."  The report further notes, 
"She easily accomplished thumb finger approximation."  Grip 
strength was 5/5 both before and after repetitive exercise.  
There was no relevant diagnosis.  The examiner stated, "It 
is not at least as likely as not that the veteran has any 
current residuals involving the right hand or fingers from 
inservice right hand injuries.  Normal exam today."  An 
accompanying X-ray report notes that there is no evidence of 
acute fracture, subluxation, or frank dislocation, 
periostitis or frank osteolysis.  Joint spaces were well-
preserved with no evidence of significant osteophyte 
development, periarticular erosion, or subchondral cyst 
formation.  The impression was, "No acute osseous 
abnormality."  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the veteran's service medical reports show treatment for 
finger injuries on a few occasions, and that in June 1994, 
she was noted to have a small avulsion fracture affecting the 
volar surface of the middle phalanx with no significant 
displacement.  However, she received therapy and by December 
1994 she stated that "she has been using her hand like 
normal at work."  Furthermore, despite an assessment of 
"degenerative joint disease" of the right first, second and 
third digits in the July 2001 VA examination report, X-rays 
taken in both July 2001, and September 2005, did not show 
degenerative joint disease.  See generally, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006) (degenerative arthritis 
must be established by X-ray findings).  

Finally, the September 2005 VA examiner concluded that it was 
not at least as likely as not that the veteran has any 
current residuals involving the right hand or fingers from 
her inservice right hand injuries, and that her examination 
was normal.  This report is the most recent examination 
report of record, and is considered the most probative of her 
current condition.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for residuals of injury to the right hand, first 
and third fingers must be denied.  


B.  Bilateral Hip Disorder

The veteran's service medical records show that following an 
in-service motor vehicle accident in July 1999, she 
complained of right and left hip pain.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between October 2001 and 2005, as well as a 
decision of the Social Security Administration (SSA), dated 
in April 2004, and the SSA's supporting documentation.  

A VA examination report, dated in July 2001, shows that the 
veteran complained of problems with her hips, and notes, "It 
sounds like she gets a lot of low back spasm that creates 
alignment problems in her sacral area.  On examination, she 
complained of hip pain on motion.  The relevant assessment 
notes "hip pain without pathologic diagnosis."  
Accompanying X-ray reports for the right and left hips 
contain impressions of "normal."  

A report from Michael D. More, D.P.M., dated in July 2001, 
notes, "Patient does have alignment problems that can cause 
foot, leg, hip and back aches.  I believe that a lot of her 
problems stem from the accident that she had in 1999."  The 
examiner indicated that he was only able to examine her foot.    

VA progress notes contain notations of bilateral hip 
bursitis.  See e.g., VA progress notes, dated in December 
2002 ("trochanteric bursitis"); May 2003.

A VA examination report, dated in September 2005, shows that 
the veteran complained of bilateral hip pain.  An 
accompanying X-ray report for the hips noted minimal 
bilateral sacroiliac arthropathy.  The examiner stated;

It is not at least as likely as not that 
the veteran's current disability related 
to bilateral hips had its onset during 
active service or is related to the 
injury incurred during the motor vehicle 
accident in July 1999.  Medical progress 
notes reviewed both before and after the 
diagnosis of bursitis in December 2002 
failed to document any evidence of 
continued pain.

The Board has determined that the claim must be denied 
because a current hip disability is not shown.  Gilpin.  The 
veteran's service medical reports do not contain a diagnosis 
of a hip disorder.  The July 2001 VA examination report 
contains an assessment of "hip pain without pathologic 
diagnosis," and to the extent that the veteran has hip pain, 
without a pathology to which her hip pain can be attributed, 
there is no basis to find a that there is a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the 
September 2005 VA examiner concluded that it is not at least 
as likely as not that the veteran's current disability 
related to the bilateral hips had its onset during active 
service.  Despite the notation of a "current disability," 
when read in context, the examiner's opinion indicates that 
hip bursitis is not currently present.  In this regard, the 
only relevant diagnosis is "minimal bilateral sacroiliac 
arthopathy."  However, service connection is currently in 
effect for a low back disorder, discussed infra, and to the 
extent that the veteran may have a disorder involving her 
sacroiliac joint, a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See 38 C.F.R. § 4.14 (2006); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  This report is the most 
recent examination report of record, and is considered the 
most probative of her current condition.  Francisco.  

Finally, the Board notes that there is no competent evidence 
of a nexus between a current hip disorder and the veteran's 
service.   With regard to Dr. More's opinion, this is 
afforded no probative weight, as it is vague in its terms, 
and it is not shown to have been based on a review of the 
veteran's claims files or any other detailed and reliable 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Given the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for a 
bilateral hip disorder must be denied.  


C.  Residuals, Rhinoplasty

The veteran's service medical records include a "report of 
medical history," dated in June 1988, which shows that she 
reported a history of a broken nose at age six.  In relation 
to this is a notation of "no problem."  A June 1990 report 
notes complaints of difficulty breathing for a year and a 
half, a history of a nasal fracture at age six, a septal 
deformity, and contains an assessment of allergic rhinitis.  
A May 1995 report notes a history of a nasal fracture as a 
child, shows complaints of chronic difficulty with 
congestion, and contains a provisional diagnosis of status 
post nasal fracture, mild septal deviation.  The assessment 
was allergic/vasomotor rhinitis.  A January 1996 report 
indicates that it was a follow-up treatment, contains an 
assessment of nasal deformity, and indicates that a 
rhinoplasty was contemplated.  A February 1996 report notes 
that the veteran was status post septorhinoplasty, that her 
splints were off, and that she was "looking good."  The 
Board further notes that a number of reports show treatment 
for sinusitis.  See e.g., service medical record, dated in 
September 1996.  A "report of medical history," dated in 
February 2000, shows that the veteran reported a history of 
sinusitis, hay fever, and "ear, nose, or throat trouble."  
She further indicated that she broke her nose at age six, and 
that she had nose surgery at age 31 (i.e., in 1994).  




As for the post-service medical evidence, a report from 
Southeast Wyoming Ear, Nose, and Throat Clinic, dated in July 
2001, shows that the veteran complained of symptoms that 
included chronic sinus problems.  On examination, her nose 
was clear and her septum was "fairly straight."  

VA examination report, dated in September 2005, shows that 
the veteran complained of "sinus" headache, and "hurting 
in her nose."  On examination, the nares were patent for 
both inhalation and exhalation.  Forced exhalation through 
the nostrils was equal bilaterally.  She had clear nasal 
drainage in both nares.  The relevant diagnosis was 
rhinoplasty.  The examiner stated, "It is not as likely as 
not that the veteran's current symptoms are secondary to the 
rhinoplasty completed during service.  Symptoms and treatment 
are consistent with chronic rhinitis."   

The Board has determined that the claim must be denied 
because current residuals of a rhinoplasty are not shown.  
Gilpin.  The veteran's service medical reports show
that she underwent a septorhinoplasty in February 1996.  
There is no further evidence of treatment for this disorder.  
In this regard, to the extent that the veteran was treated 
during service for sinusitis, the September 2005 VA 
examination report shows that the examiner explained to the 
veteran that her sinusitis was distinct from her rhinoplasty, 
and she admitted that she was unable to clarify the 
relationship, and that she could not attribute her complaints 
of pain to a specific disorder.  Furthermore, there is no 
evidence of medical treatment for residuals of rhinoplasty 
after service.  Alternatively stated, no physician has 
attributed any reported symptoms to the veteran's 
rhinoplasty.  Finally, the September 2005 VA examiner stated 
that it was not as likely as not that the veteran's current 
symptoms are secondary to her rhinoplasty during service, and 
that her symptoms and treatment were consistent with chronic 
rhinitis.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for residuals of a rhinoplasty must be denied.  




D.  Conclusion

The Board has considered the veteran's written testimony, and 
the lay statements, submitted in support of the veteran's 
arguments that she has residuals of injury to the right hand, 
first and third fingers, a bilateral hip disorder, and 
residuals of a rhinoplasty, that should be service connected.  
Her statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for residuals of 
injury to the right hand, first and third fingers, a 
bilateral hip disorder, and residuals of a rhinoplasty, must 
be denied.


II.  Higher Evaluation

The veteran asserts that an initial evaluation in excess of 
20 percent is warranted for her service-connected lumbar 
spine disorder.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2006), the veteran's service medical records show that 
she was involved in an MVA in July 1999.  She received a 
great deal of treatment for low back symptoms thereafter, to 
include treatment from private health care providers.  Her 
treatment included epidural steroid injections, and her 
diagnoses included evidence of bilateral L4-5 and L5-S1 facet 
joint dysfunction with secondary pain, diffuse degenerative 
disc disease, lumbar spine, paravertebral muscle spasms.  See 
reports from Thomas Boylan, dated in April 2001; reports from 
Front Range Center for Brain and Spine Surgery, dated in 
2001; report from John W. B. Millspaugh, M.D., dated in July 
2001.  

In November 2001, the RO granted service connection for a 
lumbar spine disorder, evaluated as 10 percent disabling.  
The RO assigned an effective date of October 10, 2001 for 
service connection (i.e., the day after separation from 
service) and the 10 percent rating.  The veteran appealed, 
and in November 2002, the RO increased the veteran's 
evaluation to 20 percent, with an effective date of October 
10, 2001 for the 20 percent rating.  Since this increase did 
not constitute a full grant of the benefit sought, the higher 
evaluation issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In its November 2001 and November 2002 decisions, the RO 
evaluated the veteran's lumbar spine disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5292.  Under 38 C.F.R. § 4.71a, 
DC 5292 (as in effect prior to September 26, 2003), a 40 
percent rating is warranted where the limitation of motion in 
the lumbar spine is severe.  

The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The relevant evidence includes a 
VA examination report, dated in July 2001, which shows that 
the veteran's low back had flexion to 100 degrees, extension 
to about 15 degrees, and "normal" side [bending] and 
twisting (specific degrees of motion were not provided).  A 
VA progress note, dated in September 2002, notes that the 
veteran's back had forward movement, backward movement, 
bilateral sidebending, and bilateral rotation that were all 
WFL (within full limits).  A report from Neuroscience 
Multispecialty Advisors, dated in April 2003, shows that the 
veteran lacked the ability to touch the floor by eight to ten 
inches (a specific degree of motion was not provided), and 
that she had 15 degrees of right and left rotation.  A VA 
examination report, dated in May 2003, shows that the 
veteran's low back had flexion to 140 degrees, extension to 
12 degrees, 34 degrees of right rotation, 10 degrees of left 
rotation, and 34 degrees of lateral flexion, bilaterally.  A 
VA examination report, dated in September 2005, shows that 
the veteran's low back had flexion to 120 degrees, right 
lateral flexion to 20 degrees (15 degrees after repetitive 
exercise), left lateral flexion to 20 degrees, (both before 
and after repetitive exercise), right rotation to 28 degrees 
(30 degrees after repetitive exercise), left right rotation 
to 30 degrees (20 degrees after repetitive exercise).  In 
summary, in the Board's judgment, the evidence does not show 
a severe limitation of motion.  Accordingly, a rating in 
excess of 20 percent is not warranted under DC 5292.  

The Board has considered the possibility of a rating in 
excess of 20 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is warranted for: 
Intervertebral disc syndrome, severe; recurring attacks with 
intermittent relief.




Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In this case, in addition to the previously discussed ranges 
of motion, the evidence shows a great deal of complaints of 
pain, however, much of these appear to be generalized 
complaints that are related to the veteran's fibromyalgia 
syndrome.  A VA examination report, dated in July 2001, 
contains a diagnosis of lumbar pain, without pathologic 
diagnosis.  A VA X-ray report for the lumbar spine, dated in 
July 2001, contains an impression of "within normal 
limits."  A VA examination report, dated in May 2003, shows 
that feet were positive in 10/10 sites for protective 
sensation, and that she was accurate for sharp, and dull, 
sensation in all four extremities.  A VA examination report, 
dated in September 2005, shows that posture was normal, and 
notes that no neurological abnormalities were found, and that 
she was accurate for sharp and dull discrimination in all 
extremities.  An accompanying X-ray report, dated in August 
2005, contains an impression noting degenerative L4-5 and L5-
S1 spondylosis, and congenital pseudoarthrosis involving the 
right L5 transverse process and the right hemi-sacrum.  

In summary, the evidence is insufficient to show severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief, listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Although there is some evidence 
of low back pain, this evidence is outweighed by the evidence 
showing that these symptoms are not sufficiently frequent or 
severe to warrant a rating in excess of 20 percent under 
either DC 5293 (as in effect prior to September 23, 2002) or 
DC 5295 (as in effect prior to September 26, 2003).  The 
Board therefore finds that overall, the evidence does not 
show that the veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 40 percent under DCs 5293 or 5295, and that 
the preponderance of the evidence is against a 40 percent 
evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as 
in effect prior to September 26, 2003) a rating in excess of 
20 percent is warranted for ankylosis of the spine.  However, 
these Diagnostic Codes are not applicable to this case.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, an 
evaluation in excess of 20 percent for the veteran's 
disability is not warranted under these codes because the 
veteran's service-connected disability has not been shown to 
result in ankylosis.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  

Therefore, the Board has addressed whether: (1) the veteran 
is entitled to a higher rating under the old criteria, and 
will now discuss (2) whether, for the period on and after 
September 26, 2003, the veteran is entitled to a higher 
rating under the new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3- 2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that an evaluation of 40 percent is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 40 
percent is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5237, 5242, or 5243 and the General Rating 
Formula.  As previously discussed, the recorded ranges of 
motion for the low back showing degrees of motion show that 
the veteran's low back has flexion to no less than 100 
degrees.  In addition, there is no evidence of ankylosis of 
the spine.  With regard to DC 5243, there is no evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, with regard to associated neurological 
abnormalities, see General Rating Formula, Note 1, service 
connection is currently in effect for sciatica, right-sided, 
and sciatica, left-sided, each evaluated as 10 percent 
disabling, and these issues are not on appeal before the 
Board.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  

As for the other relevant diagnostic codes, while the 
evidence shows that there was increased pain on motion, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent.  In particular, 
the Board notes the lack of such findings as neurological 
impairment, loss of strength and muscle atrophy.  In this 
regard, the July 2001 VA examination report notes mild pain 
throughout the range of motion.  A May 2003 VA progress note 
shows strength of 4+/5 or greater in all tested muscle 
groups, intact sensation in the bilateral lower extremities, 
and reflexes were 2+ and symmetric.  A November 2002 VA 
progress note indicates that strength in the bilateral lower 
extremities was 4/5.  See also NMA report, date in April 
2003; May 2003 VA examination report; report of Scott 
Culpepper, M.D., dated in August 2003 (same).  The September 
2005 VA examination report shows that lower extremity 
strength was 5/5 both before and after repetitive motion, and 
that no neurological abnormalities were found.  The examiner 
noted that although the veteran had an altered gait and 
exaggerated transfer of weight on examination, no such 
symptoms were observed during the 100 yard walk from her car 
to the medical center, at which time she had a brisk and 
normalized walk, with equal weight applied.  See also May 
2003 VA psychiatric examination report (noting that the 
veteran tended to exaggerate her physical symptoms).  

Finally, as previously noted, service connection is currently 
in effect for a systemic pain disorder, specifically, 
fibromyalgia.  The veteran may not be compensated twice for 
these symptoms, see 38 C.F.R. § 4.14, and in any event, the 
Board is satisfied that the medical evidence provides a 
sufficient basis to distinguish her fibromyalgia symptoms 
from her lumbar spine pain symptoms.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  

In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional loss 
-- to include the findings pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that a rating in excess of 
20 percent is not warranted under 38 C.F.R. § 4.71a, DCs 
5237, 5242, 5243, 5286, 5289, 5292, 5293, or 5295.  See also 
the General Rating Formula, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.


III.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In December 2001 and August 2004, the RO sent the veteran 
notice letters (hereinafter "VCAA notification letters") that 
informed her of the type of information and evidence 
necessary to support her claims.  The RO's letters informed 
the veteran of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of her claims.  She was asked 
to identify all relevant evidence that she desired VA to 
attempt to obtain.  

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, with regard to the claims for service connection, 
the VCAA letters were provided by the AOJ after the November 
2001 decision.  Although the timing of the VCAA notices did 
not comply with the requirement that the notice must precede 
the adjudication, the actions of the RO described above cured 
the procedural defect because the veteran had the opportunity 
to submit additional argument and evidence, which she did 
over the course of the five years following the first notice.  
Therefore, the timing of the VCAA notices was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with 



the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

With regard to the service connection claims, since the 
claims are denied, as discussed above, no disability rating 
or effective date will be assigned; and any defect with 
respect to the content of the notice requirement was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied.

With regard to the initial evaluation claim, the Court, in 
Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in November 2001, a disability rating was 
assigned, and an effective date was established (the RO 
subsequently increased the veteran's disability rating).   
Therefore the veteran's claim was substantiated as of 
November 2001.  Any error in 



failing to provide §5103(a) notice could not be prejudicial 
to the veteran because the purpose of §5103(a) notice is to 
provide notice of what is required for the veteran to 
substantiate her claim, and here, her claim has been 
substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decision in November 2001, the 
October 2002 statement of the case, and the October 2005 
supplemental statement of the case.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate a claim for a higher initial 
rating, based upon her arguments, and those presented by her 
representative.  Finally, as discussed above, the claim has 
been denied, and no effective date will be assigned.  Any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records, and records 
from the SSA.  The veteran has been afforded VA examinations 
for the disabilities in issue, and etiological opinions have 
been obtained.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for residuals of an injury to the right 
hand, first and third fingers, is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for residuals of a rhinoplasty is denied.  

An initial rating in excess of 20 percent for a service-
connected lumbar spine disorder is denied.



		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


